Holcomb, J.
After appraisal of real estate made in .foreclosure proceedings, and before sale, the fee- owner appeared and filed objections to the appraisement on the grounds: First, that *850no certificates of incumbrances were obtained by the sheriff from the register of deeds, county treasurer, and clerk of the district court, respectively, and filed in the case before making the said appraisement; second, that the appraised value of the land was very much below the actual value; and, third, that the appraisers at the time of making the appraisal did not view the premises, nor go upon the same, nor investigate and examine the improvements upon said land. After sale, and the report of the sheriff of his doings in the execution of the decree of the court, an order was duly entered against the defendants to show cause why the sale should not be confirmed. No other objection than the one made to the appraisement appears to have been made. It is disclosed by the record that: “This cause came on to be heard upon the objections to the confirmation of the sale of real estate heretofore made in this cause, the plaintiff appearing by-, his attorney, and the defendants appearing by-, their attorney, whereupon, after due consideration, it is ordered by the court that the objection to confirmation be, and the same is hereby, overruled.” The sale, being found regular in all .respects, was duly confirmed. It is apparent from the foregoing that the objection to the appraisal Avas considered and passed upon in the confirmation of the sale, and, unless the objections interposed were such as to require the vacation of the appraisal, the order of confirmation was properly entered. No shoAving was offered in support of the reasons set forth for the vacation of the appraisal, and all objections therein stated are negatived by the record of the proceedings taken by the sheriff in pursuance of the decree directing a sale of the premises. The return of the sheriff showing, as it does, the obtaining and filing certificates of liens before the land was advertised for sale, and the appraisal thereof in the manner provided by law is evidence, prima facie, that the acts certified to in the return made by the sheriff were performed in the manner stated; and a mere objection, unsupported by any evidence to the Contrary, is wholly unavailing for the purpose of *851overcoming the presumption of the regularity of the proceedings, evidenced by the return of the officer acting under the decree. The burden was on the objector to show irregularities in the proceedings, and this could not be accomplished by a naked, unsupported statement to the contrary.
The order of confirmation was properly entered and is therefore
Affirmed.